United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3110
                                    ___________

John P. Murphy,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Sheryl Ramstad Hvass; Jeff Peterson; *
John Peterson,                        *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: April 4, 2003
                              Filed: April 14, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       John P. Murphy appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint. Having carefully reviewed the record, we conclude that dismissal was
proper for the reasons explained by the district court, and that the court did not abuse
its discretion in denying Murphy’s motions to amend his complaint and to compel



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
discovery. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Murphy’s
pending motion.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-